     Case 1:21-cv-03773 Document 1 Filed 07/05/21 Page 1 of 16 PageID #: 1




Daniel Sadeh, Esq.
HALPER SADEH LLP
667 Madison Avenue, 5th Floor
New York, NY 10065
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

    THOMAS BERAUD,                                   Case No:

            Plaintiff,
                                                     JURY TRIAL DEMANDED
            v.

    DIAMOND S SHIPPING INC.,
    ALEXANDRA KATE BLANKENSHIP,
    GERASIMOS G. KALOGIRATOS,
    HAROLD L. MALONE III, NADIM Z.
    QURESHI, CRAIG H. STEVENSON,
    JR., BART H. VELDHUIZEN, and
    GEORGE CAMBANIS,

            Defendants.


      COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

       Plaintiff Thomas Beraud (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                  NATURE OF THE ACTION

       1.        This is an action against Diamond S Shipping Inc. (“Diamond” or the “Company”)

and its Board of Directors (the “Board” or the “Individual Defendants”) for their violations of

Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C.

                                                1
      Case 1:21-cv-03773 Document 1 Filed 07/05/21 Page 2 of 16 PageID #: 2




§§ 78n(a) and 78t(a), and Rule 14a-9 promulgated thereunder by the SEC, 17 C.F.R. § 240.14a-

9, in connection with the proposed merger (the “Proposed Transaction”) of Diamond,

International Seaways, Inc. (“INSW”), and Dispatch Transaction Sub, Inc. (“Merger Sub”), a

wholly owned subsidiary of INSW.

                                 JURISDICTION AND VENUE

         2.    The claims asserted herein arise under and pursuant to Sections 14(a) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78n(a) and 78t(a)) and Rule 14a-9 promulgated thereunder by the

SEC (17 C.F.R. § 240.14a-9).

         3.    This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

         4.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as a substantial portion of the transactions and wrongs

complained of herein had an effect in this District, the alleged misstatements entered and the

subsequent damages occurred in this District, and INSW and Merger Sub are headquartered in

New York City.

         5.    In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

         6.    Plaintiff is, and has been at all relevant times hereto, an owner of Diamond common

stock.




                                                  2
     Case 1:21-cv-03773 Document 1 Filed 07/05/21 Page 3 of 16 PageID #: 3




       7.     Defendant Diamond provides seaborne transportation of crude oil, refined

petroleum, and other products in the international shipping markets. The Company is incorporated

in the Republic of the Marshall Islands. The Company’s common stock trades on the New York

Stock Exchange under the ticker symbol, “DSSI.”

       8.     Defendant Alexandra Kate Blankenship (“Blankenship”) is a director of the

Company.

       9.     Defendant Gerasimos G. Kalogiratos (“Kalogiratos”) is a director of the Company.

       10.    Defendant Harold L. Malone III (“Malone”) is a director of the Company.

       11.    Defendant Nadim Z. Qureshi (“Qureshi”) is Chairman of the Board of the

Company.

       12.    Defendant Craig H. Stevenson, Jr. (“Stevenson”) is President, Chief Executive

Officer, and a director of the Company.

       13.    Defendant Bart H. Veldhuizen (“Veldhuizen”) is a director of the Company.

       14.    Defendant George Cambanis (“Cambanis”) is a director of the Company.

       15.    Defendants Blankenship, Kalogiratos, Malone, Qureshi, Stevenson, Veldhuizen,

and Cambanis are collectively referred to herein as the “Individual Defendants.”

       16.    Defendants Diamond and the Individual Defendants are collectively referred to

herein as the “Defendants.”

                              SUBSTANTIVE ALLEGATIONS

   A. The Proposed Transaction

       17.    On March 31, 2021, Diamond and INSW announced that they had entered into a

definitive merger agreement pursuant to which INSW would merge with Diamond in a stock-for-

stock transaction. Under the terms of the merger agreement, Diamond shareholders will receive




                                               3
     Case 1:21-cv-03773 Document 1 Filed 07/05/21 Page 4 of 16 PageID #: 4




0.55375 shares of INSW common stock for each share of Diamond common stock held.

Subsequent to the Proposed Transaction, INSW and Diamond shareholders will own

approximately 55.75% and 44.25% of the combined company, respectively, using fully diluted

share counts as of March 30, 2021.

       18.    The press release announcing the Proposed Transaction states, in pertinent part:

             International Seaways and Diamond S Shipping Announce Merger

       Creates Second Largest US-Listed Tanker Company by Vessel Count and Third
           Largest by Dwt with an Enterprise Value of Approximately $2 Billion

         Significant Synergies and Efficiencies to Drive Annual Cost Savings of over
                     $23 Million and Revenue Synergies over $9 Million

         Maintains Financial Strength and One of the Lowest Leverage Ratios in the
                                         Industry

       Companies to Hold Investor Conference Call at 9:00 a.m. Eastern Time (“ET”)
                             on Wednesday, March 31, 2021

       March 31, 2021 06:00 AM Eastern Daylight Time

       NEW YORK & GREENWICH, Conn.--(BUSINESS WIRE)--International
       Seaways, Inc. (NYSE: INSW) (the “Company” or “INSW”) and Diamond S
       Shipping Inc. (NYSE: DSSI) (“Diamond S”), two of the leading tanker companies
       worldwide providing energy transportation services for crude oil and petroleum
       products in International Flag markets, announced today that their Boards of
       Directors have unanimously approved a definitive merger agreement pursuant to
       which INSW will merge with Diamond S in a stock-for-stock transaction.
       Subsequent to the merger, INSW and Diamond S shareholders will own
       approximately 55.75% and 44.25% of the combined company, respectively, using
       fully diluted share counts as of March 30, 2021.

                                       *       *      *

       Key Terms of the Merger

       - Diamond S shareholders will receive 0.55375 shares of INSW common stock for
       each share of Diamond S common stock held. Based on the closing prices of
       INSW’s shares on March 30, 2021, the total stock consideration in the transaction
       has a value of approximately $416 million.




                                              4
Case 1:21-cv-03773 Document 1 Filed 07/05/21 Page 5 of 16 PageID #: 5




 - Subsequent to the merger, INSW and Diamond S shareholders will own
 approximately 55.75% and 44.25% of the combined company, respectively, using
 fully diluted share counts as of March 30, 2021.

 - INSW will assume Diamond S’ net debt, which was $5652 million as of December
 31, 2020.

 - Immediately prior to the closing of the transaction, existing INSW shareholders
 will also receive a special dividend of $1.10 per share.

 - Diamond S’ affiliate management agreements with Capital Ship Management
 (“CSM”) will be phased out over time, without interruption to the key customers
 being served by the vessels under CSM management.

 - The merger, which is expected to close in the third quarter of 2021, is subject to
 the approval of the shareholders of INSW and Diamond S, regulatory approvals,
 and other customary closing conditions.

 - The Board of Directors of INSW will comprise seven representatives of INSW
 and three representatives of Diamond S.

 - A group of shareholders, representing approximately 14% and 29% of the issued
 and outstanding shares of INSW and Diamond S, respectively, has committed to
 vote in favor of the merger, subject to the terms and conditions contained in voting
 agreements reached with INSW and Diamond S.

 - Following the merger, INSW will remain listed on the NYSE under the symbol
 “INSW”.

 - INSW and Diamond S received support for the transaction from the Diamond S
 bank group, led by Nordea Bank Abp, Crédit Agricole Corporate and Investment
 Bank and Skandinaviska Enskilda Banken AB (publ), who each also form key parts
 of INSW’s lending group, and along with the remaining banks in the group have
 provided consents and agreed to amend their loan facilities.

 For further information about the merger, please refer to the Registration Statement
 to be filed with the SEC by INSW.

 Advisors

 Jefferies LLC is serving as INSW’s financial advisor for the transaction with Cleary
 Gottlieb Steen & Hamilton LLP and Holland & Knight LLP acting as its legal
 advisors.




                                         5
      Case 1:21-cv-03773 Document 1 Filed 07/05/21 Page 6 of 16 PageID #: 6




       Moelis & Company LLC is serving as Diamond S’ financial advisor for the
       transaction, with White & Case LLP and Seward & Kissel LLP acting as its legal
       advisors.

                                           *       *       *

       About International Seaways, Inc.

       International Seaways, Inc. (NYSE: INSW) is one of the largest tanker companies
       worldwide providing energy transportation services for crude oil and petroleum
       products in International Flag markets. INSW owns and operates a fleet of 36
       vessels, including 11 VLCCs, 2 Suezmaxes, 4 Aframaxes/LR2s, 13
       Panamaxes/LR1s and 4 MR tankers. Through joint ventures, it has ownership
       interests in two floating storage and offloading service vessels. INSW has an
       experienced team committed to the very best operating practices and the highest
       levels of customer service and operational efficiency. INSW is headquartered in
       New York City, NY. Additional information is available at www.intlseas.com.

       About Diamond S Shipping Inc.

       Diamond S Shipping Inc. (NYSE: DSSI) owns and operates 64 vessels on the water,
       including 13 Suezmaxes, 1 Aframax and 50 MR tankers. DSSI is one of the largest
       energy shipping companies providing seaborne transportation of crude oil, refined
       petroleum and other petroleum products. The Company is headquartered in
       Greenwich, CT. More information about DSSI can be found
       at www.diamondsshipping.com.

       19.     On June 11, 2021, the Company filed a Schedule 14A Definitive Proxy Statement

under Section 14(a) of the Exchange Act (the “Proxy Statement”) with the SEC in connection with

the Proposed Transaction.

   B. The Proxy Statement Contains Materially False and Misleading Statements and
      Omissions

       20.     The Proxy Statement, which recommends that Diamond shareholders vote in favor

of the Proposed Transaction, omits and/or misrepresents material information concerning: (i)

Diamond’s and INSW’s financial projections; (ii) the financial analyses performed by Diamond’s

financial advisor, Moelis & Company LLC (“Moelis”), in connection with its fairness opinion;

(iii) the sales process leading up to the Proposed Transaction; and (iv) potential conflicts of interest

involving Moelis.

                                                  6
     Case 1:21-cv-03773 Document 1 Filed 07/05/21 Page 7 of 16 PageID #: 7




       21.      The omission of the material information (referenced below) renders the following

sections of the Proxy Statement false and misleading, among others: (i) Background of the Merger;

(ii) Recommendation of the Diamond S Board and its Reasons for the Transaction; (iii) Opinion

of Diamond S’ Financial Advisor; (iv) Certain Unaudited Forecasted Financial Information of

INSW; and (v) Certain Unaudited Forecasted Financial Information of Diamond S.

       22.      Unless and until the material misstatements and omissions (referenced below) are

remedied before the July 13, 2021 shareholder vote on the Proposed Transaction, Diamond

shareholders will be forced to make a voting decision on the Proposed Transaction without full

disclosure of all material information. In the event the Proposed Transaction is consummated,

Plaintiff may seek to recover damages resulting from Defendants’ misconduct.

             1. Material Omissions Concerning Diamond’s and INSW’s Financial
                Projections

       23.      The Proxy Statement omits material information concerning Diamond’s and

INSW’s financial projections.

       24.      With respect to the prospective financial information regarding Diamond for

the years 2021 through 2025, the Proxy Statement fails to disclose: (1) all line items underlying (i)

Net Revenue, (ii) Adjusted EBITDA, and (iii) Unlevered Free Cash Flow; (2) the Company’s net

income projections; and (3) a reconciliation of all non-GAAP to GAAP metrics.

       25.      With respect to the INSW forecasts used by Diamond and its financial advisor, the

Proxy Statement fails to disclose: (1) all line items underlying (i) Adjusted EBITDA, and (ii)

Unlevered Free Cash Flow; (2) INSW’s net income projections; and (3) a reconciliation of all non-

GAAP to GAAP metrics.

       26.      With respect to “INSW’s Adjustments to the Diamond S Projections,” the Proxy

Statement fails to disclose: (1) all line items underlying (i) Net Revenue, (ii) Adjusted EBITDA,



                                                 7
     Case 1:21-cv-03773 Document 1 Filed 07/05/21 Page 8 of 16 PageID #: 8




and (iii) Unlevered Free Cash Flow; (2) the Company’s net income projections; and (3) a

reconciliation of all non-GAAP to GAAP metrics.

       27.     With respect to “INSW forecasts,” the Proxy Statement fails to disclose: (1) all line

items underlying (i) Net Revenue, (ii) Adjusted EBITDA, and (iii) Unlevered Free Cash Flow; (2)

INSW’s net income projections; and (3) a reconciliation of all non-GAAP to GAAP metrics.

       28.     The Proxy Statement provides that, in arriving at its fairness opinion, Moelis

“reviewed certain third-party vessel appraisals of Diamond S and INSW provided to Moelis by the

management of Diamond S and certain adjustments to be made to such appraisals as agreed by

Diamond S and INSW in connection with a net asset value analysis[.]”

       29.     The Proxy Statement, however, fails to disclose the third-party vessel appraisals of

Diamond and INSW and the adjustments made to such appraisals by Diamond and INSW.

       30.     The Proxy Statement provides that, in arriving at its fairness opinion, Moelis

“reviewed estimates of management of INSW, as adjusted by the management of Diamond S,

regarding cost savings and other synergies anticipated to result from the merger, including the

amount and timing thereof (referred to in this section as the “Synergy Estimates”)[.]”

       31.     The Proxy Statement, however, fails to disclose the Synergy Estimates and the

adjustments made to INSW’s synergy estimates by Diamond management.

       32.     The disclosure of this information is material because it would provide the

Company’s shareholders with a basis to project the future financial performance of the Company

and combined company and would allow shareholders to better understand the financial analyses

performed by the Company’s financial advisor in support of its fairness opinion. Shareholders

cannot hope to replicate management’s inside view of the future prospects of the Company.

Without such information, which is uniquely possessed by Defendant(s) and the Company’s




                                                8
     Case 1:21-cv-03773 Document 1 Filed 07/05/21 Page 9 of 16 PageID #: 9




financial advisor, the Company’s shareholders are unable to determine how much weight, if any,

to place on the Company’s financial advisor’s fairness opinion in determining whether to vote for

or against the Proposed Transaction.

       33.      When a company discloses non-GAAP financial metrics in a Proxy Statement that

were relied upon by its board of directors in recommending that shareholders exercise their

corporate suffrage rights in a particular manner, the company must also disclose, pursuant to SEC

Regulation G, all projections and information necessary to make the non-GAAP metrics not

misleading, and must provide a reconciliation (by schedule or other clearly understandable

method) of the differences between the non-GAAP financial metrics disclosed or released with the

most comparable financial metrics calculated and presented in accordance with GAAP. 17 C.F.R.

§ 244.100. 1

       34.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s shareholders.

             2. Material Omissions Concerning Moelis’ Analyses

       35.      In connection with the Proposed Transaction, the Proxy Statement omits material

information concerning analyses performed by Moelis.

       36.      With respect to Moelis’ “Net Asset Value Analysis,” the Proxy Statement fails to

disclose the individual inputs and assumptions underlying the (i) discount rates ranging from



1
  Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
speech.html (footnotes omitted) (last visited July 5, 2021) (“And last month, the staff issued
guidance addressing a number of troublesome practices which can make non-GAAP disclosures
misleading: the lack of equal or greater prominence for GAAP measures; exclusion of normal,
recurring cash operating expenses; individually tailored non-GAAP revenues; lack of consistency;
cherry-picking; and the use of cash per share data. I strongly urge companies to carefully consider
this guidance and revisit their approach to non-GAAP disclosures.”).

                                                9
    Case 1:21-cv-03773 Document 1 Filed 07/05/21 Page 10 of 16 PageID #: 10




7.50% to 11.00%, and (ii) multiple range of 6.8x to 8.8x.

       37.      The Proxy Statement fails to disclose the following concerning Moelis’

“Discounted Cash Flow Analysis”: (1) all line items underlying the estimated future unlevered free

cash flows projected by Diamond’s and INSW’s respective managements to be generated by

Diamond and INSW, respectively; (2) the terminal values for Diamond and INSW; and (3) the

individual inputs and assumptions underlying the (i) range of discount rates of 7.00% to 11.00%,

and of 6.50% to 10.75%, and (ii) range of multiples of 4.00x to 5.00x, and of 4.75x to 5.75x.

       38.      The valuation methods, underlying assumptions, and key inputs used by

Moelis in rendering its purported fairness opinion must be fairly disclosed to Diamond

shareholders. The description of Moelis’ fairness opinion and analyses, however, fails to include

key inputs and assumptions underlying those analyses. Without the information described above,

Diamond shareholders are unable to fully understand Moelis’ fairness opinion and analyses, and

are thus unable to determine how much weight, if any, to place on them in determining whether to

vote for or against the Proposed Transaction. This omitted information, if disclosed, would

significantly alter the total mix of information available to the Company’s shareholders.

             3. Material Omissions Concerning the Sales Process Leading up to the Proposed
                Transaction

       39.      The Proxy Statement omits material information concerning the sales process

leading up to the Proposed Transaction.

       40.      The Proxy Statement provides that, “[o]n August 17, 2020, Diamond S, CSMC and

CMTC executed a mutual confidentiality and standstill agreement.”

       41.      The Proxy Statement, however, fails to disclose the terms of Diamond’s

confidentiality and standstill agreement with CSMC and CMTC, including whether such

agreement contained a standstill provision with a “don’t ask, don’t waive” (DADW) provision


                                               10
    Case 1:21-cv-03773 Document 1 Filed 07/05/21 Page 11 of 16 PageID #: 11




(including its time of enforcement) that would preclude potentially interested parties from making

a superior offer for the Company.

       42.      Without this information, Diamond shareholders may have the mistaken belief that

potential suitors are or were permitted to submit superior proposals for the Company, when in fact

they are or were contractually prohibited from doing so. This information is material because a

reasonable Diamond shareholder would want to know, prior to voting for or against the Proposed

Transaction, whether other potential buyers are or were foreclosed from submitting a superior

proposal.

       43.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s shareholders.

             4. Material Omissions Concerning Potential Conflicts of Interest Involving
                Moelis

       44.      The Proxy Statement omits material information concerning potential conflicts of

interest involving Moelis.

       45.      The Proxy Statement provides that, “[i]n the past two years prior to the date of its

opinion, Moelis also provided investment banking and other services to certain of Diamond S’

significant shareholders, companies in which such shareholders had an interest and committees on

which such shareholders participated, including acting as a financial advisor to WL Ross & Co in

connection with a sale of an interest in a portfolio company that closed in December 2020,

financial advisor to an ad hoc committee of senior secured creditors on which Invesco Ltd. or an

affiliate thereof was a member in connection with a restructuring transaction that closed in

October 2020, and financial advisor to a company in which Invesco Ltd. was a significant

shareholder.”

       46.      The Proxy Statement, however, fails to disclose the amount of compensation that


                                                11
     Case 1:21-cv-03773 Document 1 Filed 07/05/21 Page 12 of 16 PageID #: 12




Moelis received or expects to receive for the aforementioned services it provided to certain of

Diamond S’ significant shareholders, including WL Ross & Co, Invesco Ltd., and/or their

affiliates.

        47.       Disclosure of a financial advisor’s compensation and potential conflicts of interest

to shareholders is required due to their central role in the evaluation, exploration, selection, and

implementation of strategic alternatives and the rendering of any fairness opinions. Disclosure of

a financial advisor’s potential conflicts of interest may inform shareholders on how much weight

to place on that analysis.

        48.       The omission of the above-referenced information renders the Proxy Statement

materially incomplete and misleading. This information, if disclosed, would significantly alter the

total mix of information available to the Company’s shareholders.

                                              COUNT I
              For Violations of Section 14(a) and Rule 14a-9 Promulgated Thereunder
                                       Against All Defendants
        49.       Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        50.       During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Proxy Statement specified above,

which failed to disclose material facts necessary in order to make the statements made, in light of

the circumstances under which they were made, not misleading, in violation of Section 14(a) of

the Exchange Act and Rule 14a-9 promulgated thereunder by the SEC.

        51.       Each of the Individual Defendants, by virtue of his/her positions within the

Company as officers and/or directors, were aware of the omitted information but failed to disclose

such information, in violation of Section 14(a) of the Exchange Act. Defendants, by use of the

mails and means and instrumentalities of interstate commerce, solicited and/or permitted the use


                                                   12
    Case 1:21-cv-03773 Document 1 Filed 07/05/21 Page 13 of 16 PageID #: 13




of their names to file and disseminate the Proxy Statement with respect to the Proposed

Transaction. The Defendants were, at minimum, negligent in filing the materially false and

misleading Proxy Statement.

       52.     The false and misleading statements and omissions in the Proxy Statement are

material in that a reasonable shareholder would consider them important in deciding how to vote

on the Proposed Transaction.

       53.     By reason of the foregoing, Defendants have violated Section 14(a) of the Exchange

Act and Rule 14a-9 promulgated thereunder.

       54.     Because of the false and misleading statements and omissions in the Proxy

Statement, Plaintiff is threatened with irreparable harm.

                                            COUNT II
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants

       55.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       56.     The Individual Defendants acted as control persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

as officers and/or directors of the Company and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the Proxy

Statement filed with the SEC, they had the power to and did influence and control, directly or

indirectly, the decision-making of the Company, including the content and dissemination of the

false and misleading Proxy Statement.

       57.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to




                                                13
    Case 1:21-cv-03773 Document 1 Filed 07/05/21 Page 14 of 16 PageID #: 14




and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected. As officers and/or directors of a publicly owned

company, the Individual Defendants had a duty to disseminate accurate and truthful information

with respect to the Proxy Statement, and to correct promptly any public statements issued by the

Company which were or had become materially false or misleading.

       58.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the operations of the Company, and, therefore, is presumed to have had the power

to control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same. The Individual Defendants were provided with or had unlimited

access to copies of the Proxy Statement and had the ability to prevent the issuance of the statements

or to cause the statements to be corrected. The Proxy Statement at issue contains the

recommendation of the Individual Defendants to approve the Proposed Transaction. Thus, the

Individual Defendants were directly involved in the making of the Proxy Statement.

       59.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Proposed

Transaction. The Proxy Statement purports to describe the various issues and information that they

reviewed and considered—descriptions which had input from the Individual Defendants.

       60.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       61.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions

as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the




                                                 14
    Case 1:21-cv-03773 Document 1 Filed 07/05/21 Page 15 of 16 PageID #: 15




Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

shareholders will be irreparably harmed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

any vote on the Proposed Transaction, unless and until Defendants disclose and disseminate the

material information identified above to Company shareholders;

       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Declaring that Defendants violated Sections 14(a) and 20(a) of the Exchange Act,

and Rule 14a-9 promulgated thereunder;

       D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

counsel fees and expert fees; and

       E.      Granting such other and further relief as the Court may deem just and proper.

                                    JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

Dated: July 5, 2021                                 Respectfully submitted,

                                                    HALPER SADEH LLP

                                                    By: /s/ Daniel Sadeh
                                                    Daniel Sadeh, Esq.
                                                    Zachary Halper, Esq. (to be admitted pro hac
                                                    vice)
                                                    667 Madison Avenue, 5th Floor
                                                    New York, NY 10065
                                                    Telephone: (212) 763-0060
                                                    Facsimile: (646) 776-2600


                                               15
Case 1:21-cv-03773 Document 1 Filed 07/05/21 Page 16 of 16 PageID #: 16




                                       Email: sadeh@halpersadeh.com
                                              zhalper@halpersadeh.com

                                       Counsel for Plaintiff




                                  16
